Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 5, and 9-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gertner et al. (USPGPub 2005/0186250).
	Regarding claims 11-15, Gertner teaches depositing a coating onto the surface of a stent [0031] or other medical device using either an electroless or electrodeposition process wherein either a surface is activated and induced (the formation of nucleation sites in electroless plating is commonly referred to as “induction” and is described herein [0038])(electroless method) or wherein an electric source is used to cause electrical charge formation on a deposition target (electrodeposition), wherein in either process the deposition composition may include a drug or active agent [0028-0029] in conjunction with metals [0037] wherein the material to be coated is drawn to the substrate being coated by a charge differential between the two.  Further it should be noted the process of Gertner would read upon “electrophoresis” given that the deposition process may further comprise polymers [0082].


	Regarding claim 2, Gertner teaches wherein the substrate may be a ceramic material [0045].
Regarding claim 5, Gertner teaches wherein the biomolecule may be a living cell wherein all living cells necessarily comprise nucleic acids [0028].
Regarding claims 9-10, Gertner further teaches wherein the coating composition may further comprise antibiotics [0029]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner et al. (USPGPub 2005/0186250) as applied to claims 2, 5, and 9-17 above, and further in view of Atanasoska (USPGPub 2010/0042205).
Regarding claim 3, the teachings of Gertner are as shown above. Gertner fails to teach wherein the surface material is a conductive polymer. However, Atanasoska teaches that conductive polymers such as those currently claimed [0027-0035] are known to have benefits in medical devices such as stents [0021] as both substrates [0023-0024] and coatings because these materials have been shown to both reduce corrosion and encouraged cellular growth [0035].  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive polymers of Atanasoska in the invention of Gertner as either coating layers or substrate layers in order to reduce corrosion and/or promote cellular growth in the invention of Gertner in the same way and on the same types of substrates as Atanasoska.

	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner et al. (USPGPub 2005/0186250) as applied to claims 2, 5, and 9-17 above, and further in view of Savage (US10676501).	
Regarding claims 6, the teachings of Gertner are as shown above. Gertner fails to teach wherein the biomolecule is ceragenin. However, Savage teaches that it is of known benefit to include ceragenin compounds in coatings for medical devices such as stents [0068] due to its ability to its ability to both bond with polymers and then selectively release from the polymer to kill microbes [0008].  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the ceragenin of Savage in the stent of Gertner because Savage shows medical benefit to the use of ceragenin in stents as described above wherein the invention of Gertner would reasonably benefit in the same, predictable manner as the invention of Savage from the use of the ceragenin.
Response to Arguments
	Regarding the applicants’ arguments, it is noted that the previous office action might have been considered to reasonably imply that Gertner teaches polymer deposition by electrophoresis.  However, the examiner intended to merely indicate that the product of Gertner may further comprise a polymer in the topcoat as stated by the applicant.  However, the point is entirely moot.  The applicant does not even claim the deposition of a polymer. 
	Regarding the applicants’ assertions as to the definition of electrophoresis, it is the position of the examiner that the applicant has taken an incredibly narrow view of electrophoresis that is inconsistent with the broadest reasonable interpretation.  Further herein the examiner has provided an evidentiary reference that defines electrophoresis (see Kler et al., first sentence), wherein it is defined as “the motion of charged particles relative to the surrounding liquid under the influence of an external electric field”, which is what takes places in the prior art.
	Further the applicants’ assertions of unexpected results do not appear to be unexpected.  Rather the applicant merely cites differences in an embodiment of the process in the current 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717